Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 6/25/20, is a national stage entry of PCT/IB2018/001462, International Filing Date: 12/24/2018. PCT/IB2018/001462claims foreign priority to 201821012438, filed 04/02/2018; and to  201721046640, filed 12/26/2017. Certified copies of the foreign priority documents are of record. 

Response to Restriction Requirement
Claims 1-20 are pending as of the response filed on 3/7/22. Applicant's election with traverse of invention I, claims 1-19 and the species sildenafil in the reply filed on 3/7/22 is acknowledged.  Upon further consideration of the amended claim set filed on 3/7/22, the restriction and species election requirements are withdrawn.
Claims 1-20 were examined. Claims 1-7 and 9-20 are rejected. Claim 8 is objected to. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the pharmaceutical composition of claim 15, wherein the ratio of glycerin to the buffering agent is about 40:60. However, claim 15 doesn’t recite the limitation of glycerin, and claim 1, from which claim 15 depends, also doesn’t recite glycerin. There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 is drawn to the pharmaceutical composition of claim 1, wherein the pH is about 4 to about 8, however this limitation is already present in claim 1.  Claim 14 as such doesn’t further limit the subject matter of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9-10, 13-15, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reddy et. al., International J. Pharmacy, vol. 6(3), pp. 137-142, publ. 2016.
The claims are drawn to a liquid oral composition comprising sildenafil or a pharmaceutical salt thereof and a wetting agent, wherein the pH of the composition is about 4 to about 8.
Reddy discloses the preparation of an oral nanosuspension formulation comprising sildenafil citrate, polyvinylpyrrolidone (PVP) K-25, sodium lauryl sulphate or Tween-80, poloxamer 188, methanol, and water (Abstract; p. 137, 2nd para of Intro; p. 138, left col., top 2 para; p. 139, Table 1). Sodium lauryl sulphate and poloxamer 188 are both included within the definition of wetting agents in Applicants’ specification (see para [0037]). Reddy also discloses studying in vitro drug release of the oral nanosuspension, wherein the nanosuspension formulation was added to a dissolution medium comprising phosphate buffer at a pH of 6.8 (p. 138, right col., see para under In vitro drug release study). Therefore, Reddy discloses an oral liquid nanosuspension formulation comprising sildenafil citrate, a wetting agent (sodium lauryl sulfate or poloxamer 188), methanol, water, and phosphate buffer, having a pH of 6.8, and anticipates the claims. Regarding the limitation of instant claim 18, “wherein the composition is stable for up to six months when stored at 25˚C and 60% relative humidity characterized in that any individual impurity present in the composition is less than 0.2% and the total impurities present in the composition are less than 1.0%”; and the limitation of instant claim 19, “wherein the pharmaceutical composition has: (a) Cmax for sildenafil or a pharmaceutically acceptable salt thereof, assayed in the plasma of a mammalian subject following administration, that is at least about 50% to about 1900% greater than the Cmax for the marketed or known formulation administered at the same dose; (b) an AUC sildenafil or a pharmaceutically acceptable salt thereof, assayed in the plasma of a mammalian subject following administration, that is at least about 25% to about 1200% greater than the AUC for the marketed or known formulation administered at the same dose; (c) a Tmax for sildenafil or a pharmaceutically acceptable salt thereof, assayed in the plasma of a mammalian subject following administration, that is less than about 6 hours to about 8 hours; or (d) any combination of (a), (b), and (c)”, Reddy discloses a liquid oral nanosuspension composition comprising sildenafil citrate, a vehicle, a phosphate buffer, and wetting agents, having a pH of 6.8, therefore having the same chemical composition as recited in the instant claims. It would have been reasonably expected therefore that the composition disclosed by Reddy would have had the same properties as the instantly claimed composition, including the properties recited by instant claims 18-19, as products having the same chemical composition have the same properties. See MPEP 2112.01: "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 9-11, 13-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swart et. al., US 20100184722 A1 (publ. 7/22/2010).
The claims are drawn to a liquid oral composition comprising sildenafil or a pharmaceutical salt thereof and a wetting agent, wherein the pH of the composition is about 4 to about 8.
Swart teaches inclusion complexes comprising a sildenafil salt, such as sildenafil citrate and alpha-cyclodextrin, having increased water solubility, for the treatment of male erectile dysfunction and pulmonary hypertension (title & abstract; para [0002], [0009]). Swart teaches a formulation comprising the sildenafil salt, alpha-cyclodextrin, and a carrier, wherein the formulation is a liquid, and the pH of the formulation is less than about 8 at 20˚C, or between 4-6 at 20 ˚C (para [0014-0015]). Swart also teaches the liquid dosage forms for oral administration in the form of solutions, emulsions, suspensions, syrups, or elixirs, which can further comprise additional adjuvants, including wetting agents (para [0097]). Particularly, liquid oral dosage forms are exemplified (para [0100]). Swart further teaches the inclusion of a tonicity modifier, with glycerol exemplified (para [0100]). Swart teaches a particular embodiment wherein the formulation comprises a buffer, with a phosphate-citrate buffer exemplified (para [0027-0029], [0114]). Swart doesn’t teach other modification of the formulation is required before use, therefore, the liquid oral composition comprising the sildenafil salt, alpha-cyclodextrin, a carrier, and a wetting agent meets the limitation of a ready to use composition recited by instant claim 11. Regarding the limitation of instant claim 18, “wherein the composition is stable for up to six months when stored at 25˚C and 60% relative humidity characterized in that any individual impurity present in the composition is less than 0.2% and the total impurities present in the composition are less than 1.0%”; and the limitation of instant claim 19, “wherein the pharmaceutical composition has: (a) Cmax for sildenafil or a pharmaceutically acceptable salt thereof, assayed in the plasma of a mammalian subject following administration, that is at least about 50% to about 1900% greater than the Cmax for the marketed or known formulation administered at the same dose; (b) an AUC sildenafil or a pharmaceutically acceptable salt thereof, assayed in the plasma of a mammalian subject following administration, that is at least about 25% to about 1200% greater than the AUC for the marketed or known formulation administered at the same dose; (c) a Tmax for sildenafil or a pharmaceutically acceptable salt thereof, assayed in the plasma of a mammalian subject following administration, that is less than about 6 hours to about 8 hours; or (d) any combination of (a), (b), and (c)”, Swart teaches a liquid oral composition comprising the same active agent as recited by the instant claims, a wetting agent, and a pH range that overlaps with the claimed range of about 4 to about 8. It would have been prima facie obvious therefore that the composition taught by Swart would have had the same properties as the instantly claimed composition, including the properties recited by instant claims 18-19, as products having the same chemical composition have the same properties. See MPEP 2112.01: "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. 


Claims 1-3, 5-6, 9-11, 13-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez-Alzamora et. al., US 20160279133 A1 (publ. 9/29/2016), as evidenced by Cardin et. al., US 20010036932 A1 (publ. 11/1/2001).
Martinez-Alzamora teaches a pharmaceutical composition of sildenafil citrate as an oral suspension comprising water as a vehicle and xanthan gum and Hypromellose as suspension agents, suitable for oral administration for treating masculine sexual dysfunction (title & abstract; para [0016], [0020-0024]). Martinez-Alzamora teaches the suspension composition as highly stable and to mask the bitter taste of sildenafil citrate (abstract; para [0001]). Martinez-Alzamora further teaches sildenafil citrate in the composition to have a mean particle size between 0.1-80 microns (para [0035]); this range overlaps with the d90 particle size from about 10-200 microns recited by instant claim 6. The oral suspension is further taught to comprise pH regulating agents, with anhydrous citric acid exemplified, to provide a pH range of the composition between 1.5-5 (para [0048-0054]), which overlaps with the range from about 4-8.  Martinez-Alzamora further exemplifies compositions comprising a preservative, a sweetening agent, and a flavoring agent (para [0077-0085]). Martinez-Alzamora teaches the incorporation of a nonionic surfactant, with esters of ethoxylated sorbitan and fatty acids included (para [0074]). Fatty acid esters are known wetting agents, as evidenced by Cardin et. al., US 20010036932 A1 (publ. 11/1/2001; see para [0045]). Martinez-Alzamora further teaches the oral administration of the composition for treating erectile dysfunction (para [0136-0138]); therefore, it would have understood by one of ordinary skill in the art that the composition was ready to use, as recited by instant claim 11. Regarding the limitation of instant claim 18, “wherein the composition is stable for up to six months when stored at 25˚C and 60% relative humidity characterized in that any individual impurity present in the composition is less than 0.2% and the total impurities present in the composition are less than 1.0%”; and the limitation of instant claim 19, “wherein the pharmaceutical composition has: (a) Cmax for sildenafil or a pharmaceutically acceptable salt thereof, assayed in the plasma of a mammalian subject following administration, that is at least about 50% to about 1900% greater than the Cmax for the marketed or known formulation administered at the same dose; (b) an AUC sildenafil or a pharmaceutically acceptable salt thereof, assayed in the plasma of a mammalian subject following administration, that is at least about 25% to about 1200% greater than the AUC for the marketed or known formulation administered at the same dose; (c) a Tmax for sildenafil or a pharmaceutically acceptable salt thereof, assayed in the plasma of a mammalian subject following administration, that is less than about 6 hours to about 8 hours; or (d) any combination of (a), (b), and (c)”, Martinez-Alzamora teaches a liquid oral suspension composition comprising the same active agent as recited by the instant claims, a wetting agent, and a pH range that overlaps with the claimed range. It would have been prima facie obvious therefore that the composition taught by Martinez-Alzamora would have had the same properties as the instantly claimed composition, including the properties recited by instant claims 18-19, as products having the same chemical composition have the same properties. See MPEP 2112.01: "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. 

Claims 1-3, 5, 7, 9-12, 14-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryde et. al., US 20050042177 A1 (publ. 2/24/2005).
Ryde teaches nanoparticulate compositions comprising sildenafil free base which substantially eliminate fed/fasted absorption variability associated with the drug (title & abstract; para [0002], [0011]). Ryde teaches the composition to also comprise at least one surface stabilizer (para [0002]). Ryde teaches an embodiment wherein the composition is a liquid dosage form for oral administration, such as an emulsion, suspension, syrup, or elixir, further comprising diluents, water and other solvents, solubilizing agents, and emulsifiers, with ethanol, isopropanol, glycerol (glycerin) and fatty acid esters of sorbitan included as suitable emulsifiers (para [0195]); these emulsifiers are also included within Applicants’ own specification as wetting agents (para [0037]). Ryde additionally teaches the inclusion of suspending agents, sweeteners, flavoring agents, preservatives, and buffers (para [0158]). Ryde further teaches buffering agents to provide a desired pH to include citric acid and/or sodium salts of citrate (para [0090]). Ryde teaches the desired pH of the composition to include those that are representative of the physiological conditions found in the human body, including a pH range in the stomach, ranging from less than 2 up to 4 or 5; the pH range of the small intestine, from 4-6; or the pH range of the colon, from 6-8 (para [0085-0086]). Ryde teaches the sildenafil free base nanoparticle compositions to have increased bioavailability and require smaller doses (para [0080]). Ryde teaches the compositions to be used for treating a wide range of conditions, including male erectile dysfunction and pulmonary hypertension (para [0201-0203]). Ryde teaches administration of the composition for treatment (para [0052]), therefore it would have been prima facie obvious to a person of ordinary skill in the art that the composition is ready to use, as recited by instant claim 11. Regarding the limitation of instant claim 18, “wherein the composition is stable for up to six months when stored at 25˚C and 60% relative humidity characterized in that any individual impurity present in the composition is less than 0.2% and the total impurities present in the composition are less than 1.0%”; and the limitation of instant claim 19, “wherein the pharmaceutical composition has: (a) Cmax for sildenafil or a pharmaceutically acceptable salt thereof, assayed in the plasma of a mammalian subject following administration, that is at least about 50% to about 1900% greater than the Cmax for the marketed or known formulation administered at the same dose; (b) an AUC sildenafil or a pharmaceutically acceptable salt thereof, assayed in the plasma of a mammalian subject following administration, that is at least about 25% to about 1200% greater than the AUC for the marketed or known formulation administered at the same dose; (c) a Tmax for sildenafil or a pharmaceutically acceptable salt thereof, assayed in the plasma of a mammalian subject following administration, that is less than about 6 hours to about 8 hours; or (d) any combination of (a), (b), and (c)”, Ryde teaches a liquid oral suspension composition comprising the same active agent as recited by the instant claims, a wetting agent, and a pH range that overlaps with the claimed range. It would have been prima facie obvious therefore that the composition taught by Ryde would have had the same properties as the instantly claimed composition, including the properties recited by instant claims 18-19, as products having the same chemical composition have the same properties. See MPEP 2112.01: "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryde et. al., US 20050042177 A1 (publ. 2/24/2005) as applied to claims 1-3, 5, 7, 9-12, 14-15, and 18-20 above, and further in view of Handbook of Pharm. Excipients, 5th ed., pp. 1-6, publ. 2005 (hereafter “Handbook”). 
The claims are drawn to a liquid oral composition comprising sildenafil and a wetting agent, wherein the pH of the composition is about 4 to about 8; further comprising a buffering agent, citric acid monohydrate.
Ryde teaches as discussed previously, including buffering agents such as citric acid and/or salts of citrate in the composition to provide a desired pH. However, citric acid monohydrate is not explicitly taught.
Handbook teaches citric acid, either in anhydrous form or as the monohydrate, as a buffer widely used in pharmaceutical formulations (see p. 6 of 6). Additionally, citric acid is used as a flavor enhancer due to its tart, acidic taste (see section 7 of p. 6). 
It would have been prima facie obvious to one of ordinary skill in the art, before the filing date of the instant claims to have incorporated citric acid monohydrate as a buffer into the sildenafil liquid oral composition taught by Ryde, in view of the teachings of Ryde and Handbook. Ryde teaches liquid oral dosage forms comprising sildenafil free base in nanoparticulate form, along with a wetting agent and pH range that overlaps with the instantly claimed range, in addition to pH adjusting agents such as citric acid. Handbook teaches citric acid, either as anhydrous or as the monohydrate, to be widely used to adjust pH in pharmaceutical formulations. As such, it would have been prima facie obvious to have incorporated citric acid monohydrate as a buffer or pH adjusting agent in the composition taught by Ryde, since this compound is taught as a widely used buffer for pharmaceutical formulations, and have had a reasonable expectation of success. 

Claim Objections
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-20 were examined. Claim 8 is objected to. Claims 1-7, and 9-20 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627